Schreiber, J.,
concurring. I heartily agree with the majority and concurring opinions that it is appropriate for the Court, in view of the public interest in these controversies, to address the subject and to project guidelines for trial judges, even though the issues in these cases are moot. Busik v. Levine, 63 N. J. 351, 363-364 (1973); John F. Kennedy Memorial Hospital v. Heston, 58 N. J. 576, 578 (1971). The precise issue involved certain orders which prohibited the press from reporting events which occurred during the course of trial in open court. The United States Supreme Court has spoken directly on the point, holding such orders violate the Fourteenth Amendment to the Federal Constitution. Oklahoma Publishing Co. v. District Court In and For Oklahoma County, 430 U. S. 308, 97 S. Ct. 1045, 51 L. Ed. 2d 355 (1977); Nebraska Press Association v. Stuart, 427 U. S. 539, 96 S. Ct. 2791, 49 L. Ed. 2d 683 (1976); Sheppard v. Maxwell, 384 U. S. 333, 86 S. Ct. 1507, 16 L. Ed. 2d 600 (1966).
*170In discussing alternatives available to the trial court where the evidence, oiler of proof, or argument of counsel is not to be heard by the jury because it may affect the defendant’s Sixth Amendment right to a trial by an impartial jury, the majority seems to cast some doubt about the constitutionality of in camera proceedings, which it suggests should be used with caution.1 In my opinion certain aspects of a trial, such as admissibility of a confession, may be held in camera and such hearings are not violative of the First Amendment. The trial judge should in the exercise of his discretion be permitted to utilize the in camera procedure when the defendant so desires and the subject-matter, if ruled inadmissible, may adversely affect the jury’s impartiality.
It is important to recognize the nature of the scope and impact of the federal constitutional guarantee of freedom of the press. The First Amendment states that Congress shall make no law “abridging the freedom of speech, or of the press.”2 On the face of it, therefore, it appears that the framers of the Amendment, unless we ascribe to them an intent simply to be redundant, considered freedom of the press to have certain characteristics distinguishable from the general category of freedom of speech. The language employed has significance. Note that freedom of the press is addressed to an institution, unlike the right to free speech which pertains to the individual.3 No one would contend *171that freedom of the press is the equivalent of freedom of speech. Eurther, the press is cognizant of the difference for it has vigorously argued that its members may not be judicially compelled to divulge sources of information because of the constitutional shelter of the freedom of the press, a shelter not available to the citizenry. Branzburg v. Hayes, 408 U. S. 665, 93 S. Ct. 3646, 33 L. Ed. 3d 636 (1973).
Blackstone had stated approximately 35 years before the Eirst Amendment was drafted that freedom of the press meant freedom from censorship before publication. He wrote: “The liberty of the press is indeed essential to the nature of a free state; but this consists in laying no previous restraint upon publications, and not in freedom from censure for criminal matter when published.” 4 W. Blackstone, Commentaries 151-153 (4th Cooley ed. J. Andrews 1899). This concept concerned the right to publish information known by the editor without having to receive prior approval from the government licensor. As Blackstone wrote:
Every freeman has an undoubted right to lay what sentiments he pleases before the public; to forbid this, is to destroy the freedom of the press .... To subject the press to the restrictive power of a licenser, as was formerly done ... is to subject all freedom of sentiment to the prejudices of one man, and make him the arbitrary and infallible judge of all controverted points in learning, religion and government, [/d.]
Ereedom from prior restraint in publishing never involved a right to gather news from confidential government activities.
Most of the state constitutions which had been drawn prior to the drafting of the Eederal Constitution contained clauses protecting the freedom of the press, but they did not refer to freedom of speech. See, e. g., Part I, Art. XVI of the Massachusetts Constitution of 1780.
Professor Leonard W. Levy, author of Legacy of Suppression : Freedom of Speech and Press in Early American History (1964), which contains the most comprehensive sur*172vey of the source materials available on the framers’ intent and interpretation of the phrase, points out that "freedom of the press” used in the state constitutions was meant to convey the Blackstonian definition. Id. at 185.
Only three members of the Constitutional Convention attempted to define the parameters of freedom of the press. James Wilson of Pennsylvania at the Pennsylvania Ratifying Convention of 1787 argued that the federal government had not been granted the power to destroy the freedom of the press. He restated the Blackstonian definition that "what is meant by the liberty of the press is that there should be no antecedent restraint upon it.” Pennsylvania and, the Federal Constitution 1787-1788, at 308-309 (J. McMaster & F. Stone eds. 1888). Hugh Williamson, a Constitutional Convention delegate from North Carolina, was of the same view. Williamson, “Remarks on the New Plan of Government,” in Essays on the Constitution of the United States, 394, 398 (P. Pord ed. 1892). The third was George Nicholas of Yirgina, who also accepted Blackstone’s definition. L. Levy, supra at 217.4 The debates in the Pirst Congress which framed the First Amendment do not suggest any different interpretation. 1 Annals of Congress (1789).
In view of the historical background in which the freedom of the press concept was nurtured, it is not surprising that Mr. Justice Stewart has concluded that the primary purpose of the constitutional guarantee of a free press was "to create a fourth institution outside the Government as an additional check on the” executive, legislative and judicial branches. "Or of the Press,” Address of Mr. Justice Stewart, Yale Law School Sesquicentennial Convocation (November 2, 1974).5
*173This salutary purpose is based on the right to criticize. It is not predicated on a right to know. The Constitution is not a Sunshine Law6 and the United States Supreme Court has made it clear that there is no constitutional guarantee that the press has any greater right to obtain information than the public.
In Branzburg v. Hayes, 408 U. S. 665, 684, 92 S. Ct. 2646, 2658, 33 L. Ed. 2d 626, 641 (1972), Mr. Justice White commented:
It has generally been held that the First Amendment does not guarantee the press a constitutional right of special access to information not available to the public generally.
In Pell v. Procunier, 417 U. S. 817, 834, 94 S. Ct. 2800, 2810, 41 L. Ed. 2d 495, 508-509 (1974), Mr. Justice Stewart writing for the majority held:
The Constitution does not, however, require government to accord the press special access to information not shared by members of the public generally. It is one thing to say that a journalist is free to seek out sources of information not available to members of the general public, that he is entitled to some constitutional protection of the confidentiality of such sources . . . and that government can*174not restrain the publication of news emanating from such sources---It is quite another thing to suggest that the Constitution imposes upon government the affirmative duty to make available to journalists sources of information not available to members of the public generally. That proposition finds no support in the words of the Constitution or in any decision of this Court, [footnote omitted]
To the same effect see Saxbe v. Washington Post Co., 417 U. S. 843, 94 S. Ct. 2811, 41 L. Ed. 2d 514 (1974); Note, The Rights of the Public and the Press To Gather Informartion, 87 Harv. L. Rev. 1505, 1521 (1974) (press has no inherent right to special access to information). See also Estes v. Texas, 381 U. S. 532, 539, 85 S. Ct. 1628, 1631, 14 L. Ed. 2d 543, 548, reh. denied, 382 U. S. 875, 86 S. Ct. 18, 15 L. Ed. 2d 118 (1965), which subordinated the right of the press “to the maintenance of absolute fairness in the judicial process.”
We turn then to the question of whether the public has a right to be present during that part of courtroom proceedings which the defendant, in order to safeguard his Sixth Amendment right to trial by an impartial jury, seeks to have held in camera. It is well settled that there is no constitutional right to be present during all activities of the executive, legislative and judicial branches of government. In Zemel v. Rusk, 381 U. S. 1, 17, 85 S. Ct. 1271, 1281, 14 L. Ed. 2d 179, 190, reh. denied, 382 U. S. 873, 86 S. Ct. 17, 15 L. Ed. 2d 114 (1965), the Court noted:
[T]he prohibition of unauthorized entry into the White House diminishes the citizen’s opportunities to gather information he might find relevant to his opinion of the way the country is being run, but that does not make entry into the White House a First Amendment right.
So, too, the Supreme Court in Branzburg v. Hayes commented :
Despite the fact that news gathering may be hampered, the press is regularly excluded from grand jury proceedings, our own conferences, the meetings of other official bodies gathered in executive *175session, and the meetings of private organizations. Newsmen have no constitutional right of access to the scenes of crime or disaster when the general public is excluded, and they may be prohibited from attending or publishing information about trials if such restrictions are necessary to assure a defendant a fair trial before an impartial tribunal. [408 U. S. at 684-685, 92 S. Ct. at 2658, 33 L. Ed. 2d at 641]
The use of in camera hearings is well established as an integral part of judicial proceedings. We have recognized its proper use when exercised by the trial judge in his sound discretion. In re National Broadcasting Company, 64 N. J. 476, 479 (1974). In In re Presentment of Essex County Grand Jury, 46 N. J. 467, 474 (1966), this Court approved the use of an in camera hearing to allow a public official to introduce evidence to dissipate the factual basis for a grand jury censure. R. 3:6-9(c). So, too, where a witness refuses to answer questions before a grand jury which he believes self-incriminating, the hearing before the Court is held in camera to protect the secrecy of the grand jury proceedings. See R. 3:6-6 (a) which enumerates those persons who may be present while the grand jury is in session.
It has been common practice, as the majority notes, to conduct sidebar conferences during trials among counsel and the court so that the jury may not hear arguments, including offers of proof, in order to preserve the jury’s impartiality.7 The public is not privy to these conferences, which in effect are in camera. Entire proceedings in the Juvenile and Domestic Relations Court are held in camera. R. 5:9-1(a) requires that in the best interest of the juvenile, every hearing shall be conducted in private. R. 5:5-1(b) provides that hearings and trials may, in that court’s discretion, be conducted in private in any matrimonial matter and in any matter af*176fecting children. In custody determinations the testimony of a child may be taken privately in chambers. Moreover, the United States Supreme Court has approved in camera hearings "to afford Presidential confidentiality the greatest protection consistent with the fair administration of justice.” United States v. Nixon, 418 U. S. 683, 715, 94 S. Ct. 3090, 3111, 41 L. Ed. 2d 1039, 1068 (1974). The Court also commented :
It is elementary that in camera inspection of evidence is always a procedure calling for scrupulous protection against any release or publication of material not found by the court, at that stage, probably admissible in evidence and relevant to the issues of the trial for which it is sought. [418 U. S. at 714, 94 S. Ct. at 3110, 41 L. Ed. 2d at 1067]
The State Trial Judge’s Book (2d ed. 1969), published under the sponsorship of the National Conference of State Trial Judges, recommends that criminal pretrial hearings may properly be closed where the defendant has so moved or consented to the court’s or prosecution’s suggestion that this is necessary to protect the defendant’s Sixth Amendment rights. Id. at 265. The authors have written:
When, after consideration, it is concluded that a pretrial hearing is to be held, exclusion of media representatives as well as the general public is essential because, notwithstanding the power and duty of the trial judge to warn concerning the impropriety of publishing evidence presented at such a hearing, and notwithstanding the willingness of some reporters to withhold prejudicial information disclosed until the completion of the trial, not all reporters are willing to do so, and there is serious doubt whether a reporter’s violation of an agreement to delay publication constitutes contempt. [Id., footnote omitted]
The American. Bar Association Project on Standards For Criminal Justice in its Fair Trial and Free Press (Approved Draft 1968), has adopted criteria which provide for in camera *177proceedings in criminal eases. Two pertinent standards are 3.1 and 3.5(d). Standard 3.1 states:
Motion to exclude public from all or part of pretrial hearing.
In any preliminary hearing, bail hearing, or other pretrial hearing in a criminal case, including a motion to suppress evidence, the defendant may move that all or part of the hearing be held in chambers or otherwise closed to the public on the ground that dissemination of evidence or argument adduced at the hearing may disclose matters that will be inadmissible in evidence at the trial and is therefore likely to interfere with his right to a fair trial by an impartial jury. The motion shall be granted unless the presiding officer determines that there is no substantial likelihood of such interference. With the consent of the defendant, the presiding officer may take such action on his own motion or at the suggestion of the prosecution. Whenever under this rule all or part of any pretrial hearing is held in chambers or otherwise closed to the public, a complete record of the proceedings shall be kept and shall be made available to the public following the completion of trial or disposition of the ease without trial. Nothing in this rule is intended to interfere with the power of the presiding officer in any pretrial hearing to caution those present that dissemination of certain information by any means of public communication may jeopardize the right to a fair trial by an impartial jury.
Standard 3.5(d) reads as follows:
Exclusion of the public from hearings or arguments outside the presence of the jury.
If the jury is not sequestered, the defendant shall be permitted to move that the public be excluded from any portion of the trial that takes place outside the presence of the jury on the ground that dissemination of evidence or argument adduced at the hearing is likely to interfere with the defendant’s right to a fair trial by an impartial jury. The motion shall be granted unless it is determined that there is no substantial likelihood of such interference. With the consent of the defendant, the court may take such action on its own motion or at the suggestion of the prosecution. Whenever such action is taken, a complete record of the proceedings from which the public has been excluded shall be kept and shall be made available to the public following the completion of the trial. Nothing in this recommendation is intended to interfere with the power of the court, in connection with any hearing held outside the presence of the jury, to caution those present that dissemination of specified information by any means of public communication, prior to the rendering of the verdict, may jeopardize the right to a fair trial by an impartial jury.
*178The in camera device is available and should be utilized with the defendant's consent, or at his request, to protect his Sixth Amendment rights during pretrial and trial proceedings with respect to those matters which the jurors or prospective jurors should not hear and which may reasonably be deemed to affect their impartiality. All such data, of course, will be made public either during or at the conclusion of the trial. The press will therefore be able to fully serve the public with its critique of the record when it is disclosed.
Other than as supplemented and modified by what has been stated herein, I concur in the majority opinion and join in its judgment.
Justice Mountain joins in this opinion.
Mountain, Pashman and Sohreiber, J.J., concurring in the result.
For reversal — Chief Justice Hughes, Justices Mountain, Sullivan, Pashman, Clieeord and Sohreiber and Judge Coneord — 7.
For affirmance — None.

The majority assumes that trial courts will seldom be confronted with a situation where consideration must be given to the use of in camera procedure. In most criminal trials, some aspect or phase must be held outside the presence of the jury. The trial court will not know whether a reporter will be in the courtroom and, if so, whether the proceeding will be newsworthy.


The Fourteenth Amendment has been interpreted to restrict, in the same manner as Congress is restricted, state action which would abridge these freedoms. Duncan v. Louisiana, 391 U. S. 145, 88 S. Ct. 1444, 20 L. Ed. 2d 491, reh. denied, 392 U. S. 947, 88 S. Ct. 2270, 20 L. Ed. 2d 1412 (1968).


See “Or of the Press,” Address of Mr. Justice Potter Stewart, Yale Law School Sesquicentennial Convocation (November 2, 1974).


Alexander Hamilton, by implication, seems to have concurred. The Federalist No. 84, at 580n. (J. Cooke ed. 1961).


In his address the Justice quoted Thomas Carlyle, who wrote:
Burke said there were Three Estates in Parliament; but, in the Reporters’ Gallery yonder, there sat a Fourth Estate more im*173portant far than they all. It is not a figure of speech or witty saying; it is a literal fact — very momentus to us in these times.
Mr. Justice Stewart continued:
For centuries before our Revolution, the press in England had been licensed, censored, and bedeviled by prosecutions for seditious libel. The British Crown knew that a free press was not just a neutral vehicle for the balanced discussion of diverse ideas. Instead, the free press meant organized, expert scrutiny of government. The press was a conspiracy of the intellect, with the courage of numbers. This formidable check on official power was what the British Crown had feared — and what the American Founders decided to risk.
It is this constitutional understanding, I think, that provides the unifying principle underlying the Supreme Court’s recent decisions dealing with the organized press.


N. J. S. A. 10:4—6 et seq. Compare the Freedom of Information Act, 5 U. S. C. § 552, which provides non-confidential government records must be made available to any citizen.


Although R. 1:2-1 generally calls for trials and motions to be held in open court, the rule has been dispensed with where its adherence may result in an injustice. R. 1:1-2. See State v. Jackson, 43 N. J. 148, 163-164 (1964), cert. denied, 379 U. S. 982, 85 S. Ct. 690, 13 L. Ed. 2d 572 (1965).